DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This application, 16690804, attorney docket 0756-11823, has an effective filing date of 11/21/2019, and is a divisional of 14700562, filed 04/30/2015, now U.S. Patent 10559598, which is a continuation of 12/556704, filed 09/10/2009, now U.S. Patent 9196633 which claims foreign priority to JP2008-241645, filed 09/19/2008, and is assigned to Semiconductor Energy Laboratory Co., LTD.   This application repeats a substantial portion of prior Application No. 14700562 and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claims 1-7 are pending and are considered below. 
Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the terminal portion configured to be connected to an FPC must be shown,

A scan line, a signal line, a capacitor bus line and a pixel portion connected as claimed, must be shown, or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7 are rejected under or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The MPEP §2164.01 states that a patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); and even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). The wands factors can be used as a guide for determining when undue experimentation is needed to practice the invention.  
Those factors include:
(A) The breadth of the claims (here applicant is claiming “a display device with eight unspecified conductive elements); 
(B) The nature of the invention (the invention is protection circuit for a display device); 
(C) The state of the prior art (there is a large and broad body of prior art which would need to be addressed in order to practice the invention.  ); 
(D) The level of one of ordinary skill (engineers familiar with the design and manufacture of semiconductors, particular Display devices); 

(F) The amount of direction provided by the inventor (the applicant provides no direction); 
(G) The existence of working examples (none were provided in the disclosure); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (the device claimed cannot be built based on the original disclosure).
 MPEP§2106.05.D. 2 discusses what would be conventional to one skilled in the art. “For example, even if a particular technique (e.g., measuring blood glucose via an earring worn by a person with diabetes) would have been obvious to one of ordinary skill in the art because it was discussed in several widely-read scientific journals or used by a few scientists, mere knowledge of the particular technique or use of the particular technique by a few scientists is not necessarily sufficient to make the use of the particular technique routine or conventional in the relevant field. The examiner in this situation would already know, based on the examiner's expertise in the field, that blood glucose is routinely and conventionally monitored by other techniques (e.g., via placing a small droplet of blood on a diagnostic test strip, or via an implanted insulin pump with a glucose sensor). Thus, the examiner would not need to perform a prior art search in order to determine that the particular claimed technique using the glucose-sensing earring was not well-understood, routine, conventional activity previously engaged in by scientists in the field.”  Here, the original specification does not describe the first to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Choi (U.S. 2005/0140836) in view of Yamada et al. (U.S. 2008/0232047) in further view of Jeong et al “12.1-Inch WXGA AMOLED Display Driven by Indium-Gallium-Zinc Oxide TFTs Array,” SID Digest ‘08: SID International Symposium Digest of Technical Papers, May 20, 2008, vol. 39, No. 1, pp. 1-4.

As for claim 1,
Choi teaches in figures 2 and 3  
A display device (40, TFT substrate array for display are 21) comprising: 
a pixel portion (p) comprising a pixel electrode; (CL [0014]) 
a common wiring (G); 
a protective circuit (A) comprising a first thin film transistor (T3), a second thin film transistor (T2) and a third thin film transistor (T3) [0019]); and 
a terminal portion configured to be connected to an FPC, 
wherein the first thin film transistor includes: 
a first gate electrode; 
a first gate insulating layer over the first gate electrode; 
a first oxide semiconductor layer over the first pate electrode with the first gate insulating layer interposed therebetween; 

a second conductive layer in contact with the first oxide semiconductor layer and connected to the common wiring, 
wherein the second thin film transistor includes: 
a second gate electrode connected to the pixel portion; 
a second gate insulating layer over the second gate electrode; 
a second oxide semiconductor layer over the second gate electrode with the second gate insulating layer interposed therebetween; 
a third conductive layer in contact with the second oxide semiconductor layer and connected to the pixel portion; and 
a fourth conductive layer in contact with the second oxide semiconductor layer and connected to the first gate electrode, 
wherein the third thin film transistor includes: 
a third gate electrode connected to the common wiring; 
a third gate insulating layer over the third gate electrode; 
a third oxide semiconductor layer over the third gate electrode with the third gate insulating layer interposed therebetween; 
a fifth conductive layer in contact with the third oxide semiconductor layer and connected to the first gate electrode; and a sixth conductive layer in contact with the third oxide semiconductor layer and connected to the common wiring.
(Choi teaches in figure 2, 3 and 4 the first second and third transistors with the conductors connected as claimed above, and the protection transistors are formed by 
Choi does not teach a terminal portion configured to be connected to an FPC, wherein the terminal portion includes: a seventh conductive layer formed using a same conductive layer as the first to sixth conductive layers the eighth conductive layer formed using a same conductive layer as the pixel electrode.
However, Yamada teaches in figure 1 a terminal portion 14 configured to be connected to an FPC (3A).
It would have been obvious to one skilled in the art at the effective filing date of this application add a terminal portion because allows and FPC to be attached in a single location and operation, reducing cost over wire bonding, and improve reliability Yamada [0112]). It would have been obvious to form the conductors as one layer as taught by Choi to save the cost of additional masks and processing.  One skilled in the art would have combined these elements with a reasonable expectation of success.
Choi does not teach that the semiconductor layer is an oxide semiconductor.
However, Jeong teaches that IGZO can be substituted for silicon as the semiconductor layer in a display TFTs.  [introduction paragraph 2].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the semiconductor materials of Jeong for the silicon of Choi because they provide better uniformity in terms of their device characteristics, including the threshold voltage and mobility, due to their amorphous phase, and a high mobility of >10cm2/Vs is attainable with these devices even in the amorphous phase. Jeong 

As for claim 2,
Choi in view of Yamada and Jeong makes obvious the display device according to claim 1, and in suggested combination Jeong teaches that the first oxide semiconductor layer, the second oxide semiconductor layer and the third oxide semiconductor layer include indium, gallium, and zinc. Jeong [introduction paragraph 2].

As for claim 3, 
Choi in view of Yamada and Jeong makes obvious the display device according to claim 1, and in the combination, Choi teaches that the first conductive layer, the second gate electrode, and the third conductive layer are connected to the pixel portion through a scan line (G) Examiner notes that without additional claimed structure, the scan line is merely and intended use of a conductive line.

As for claim 4,
Choi in view of Yamada and Jeong makes obvious the display device according to claim 1, wherein the first conductive layer, the second gate electrode, and the third conductive layer are connected to the pixel portion through a signal line (G). Examiner notes that without additional claimed structure, the signal line is merely and intended use of a conductive line.


As for claim 5,
Choi in view of Yamada and Jeong makes obvious the display device according to claim 1 wherein the first conductive layer, the second gate electrode, and the third conductive layer are connected to the pixel portion through a capacitor bus line (G). Examiner notes that without additional claimed structure, the capacitor bus line is merely and intended use of a conductive line.

As for claim 6,
Choi teaches in figures 2, 3 and 6 a display device (40, TFT substrate array for display are 21) comprising: 
a protective circuit (A); 
a pixel (p, 116); 
wherein the protective circuit includes a first transistor, 
wherein the pixel includes a second transistor (T) and a pixel electrode (116),
wherein the first transistor comprises: 
a first gate electrode;
 a gate insulating layer; 
a first semiconductor layer overlapping with the first gate electrode with the gate insulating layer interposed therebetween; 
a first source electrode electrically connected to the first oxide semiconductor layer; 

wherein the second transistor comprises: 
a second gate electrode; 
the gate insulating layer; a second semiconductor layer overlapping with the second gate electrode with the gate insulating layer interposed therebetween; 
a second source electrode electrically connected to the second semiconductor layer; 
and a second drain electrode electrically connected to the second oxide semiconductor layer.
 (Choi teaches in figure 2, 3 and 4 the first second and third transistors with the conductors connected as claimed above, and the protection transistors are formed by the same method as described in paragraphs [0022-0029], [0033] to include a gate insulator (GI) a semiconductor layer 41 that is a silicon [0027]. 
wherein the pixel electrode is electrically connected to one of the second source electrode and the second drain electrode (shown in fig 6 the transistor T is attached to the pixel electrode at C1).
wherein an insulating layer is positioned over the first oxide semiconductor layer and the second semiconductor layer (shown in figure 4e), 
wherein the insulating layer includes oxygen (SiOx, [0023]), 
wherein the first conductive layer, the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are formed using a same conductive layer, 

Choi does not teach a terminal portion that includes a first conductive layer, a second conductive layer over the first conductive layer, and an FPC.
However, Yamada teaches in figure 1 a terminal portion 5A that includes a first conductive layer (13), a second conductive layer (16, the IC inherently comprises a conductive layer) over the first conductive layer, and an FPC (3A), wherein the FPC is electrically connected to the first conductive layer through the second conductive layer.
It would have been obvious to one skilled in the art at the effective filing date of this application add a terminal portion because allows and FPC to be attached in a single location and operation, reducing cost over wire bonding, and improve reliability Yamada [0112]). It would have been obvious to form the conductors as one layer as taught by Choi to save the cost of additional masks and processing.  One skilled in the art would have combined these elements with a reasonable expectation of success.
Choi does not teach that the semiconductor layer is an oxide semiconductor.
However, Jeong teaches that IGZO can be substituted for silicon as the semiconductor layer in a display TFTs.  [introduction paragraph 2].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the semiconductor materials of Jeong for the silicon of Choi because they provide better uniformity in terms of their device characteristics, including the threshold voltage and mobility, due to their amorphous phase, and a high mobility of >10cm2/Vs is attainable with these devices even in the amorphous phase. Jeong 

As for claim 7,
Choi in view of Yamada and Jeong makes obvious the display device according to claim 6, and in the suggested combination, Jeong teaches that the first oxide semiconductor layer and the second oxide semiconductor layer include indium, gallium, and zinc. Jeong [introduction paragraph 2].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A BODNAR/Examiner, Art Unit 2893